DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 12/17/2021 has been entered.  Claim 1 has been amended, claims 20-31 remain withdrawn, no claims have been canceled or added, therefore, claims 1-31 remain pending in the application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/161609 A1-Weissenbach et al., and further in view of US 2011/0101680 A1-Menor.
Claim 1: “A first unit for treatment of a bioprocess liquid”:  Weissenbach et al. disclose the invention relates to for device of a biological liquid treatment installation (pg. 1, lines 9-10).   
“comprising a first lateral face, a second lateral face and a front face which meets the two said lateral faces”:  Weissenbach et al. disclose the device 1 comprises a first lateral face 3, a second lateral face 4, and a front face 5 for meeting the first and second lateral faces 3 and 3 (pg. 6, lines 31-32, and pg. 7, line 1, Fig. 6); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).
“said front face comprising: a plurality of valves adapted to receive and act upon one or more legs of a disposable flow path;”:  Weissenbach et al. disclose a front lateral face 3 comprises as plurality of valves (pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13, Figs. 3 and 4); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).   Further, Weissenbach et al. disclose the device uses tangential flow filtration (TFF, pg. 1, line 17); further, Weissenbach et al. discloses disposable flexible conduits (pg. 23, line 24).
“optionally one or more pumps adapted to receive and act upon one or more legs of said disposable flow path;”:  Weissenbach et al. disclose the device is provided with the treatment components in particular by one or 
“optionally one or more sensors adapted to receive and to measure one or more parameters in one or more legs of said disposable flow path”: Weissenbach et al. disclose sensors (pressure sensors 126A to 126D, pg. 14, lines 15-16); legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23); further, Weissenbach et al. discloses disposable flexible conduits (pg. 23, line 24).

Regarding claim 1, Weissenbach et al. teaches the invention discussed above.  Further, Weissenbach et al. teaches a plurality of valves (pg. 14, line 13), optional pumps (one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16), Figs. 4 and 5 illustrate the valves, pumps, and sensors are vertically offset; legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23); where Weissenbach et al. teaches disposable flexible conduits (pg. 23, line 24).  Also, Weissenbach et al. teaches each section of the conduit is substantially horizontal, with a slope of a few degrees (pg. 20, lines 23-26), where Weissenbach et al. teaches an example of 2 to 3º, but this is only used as an example, thus, a few degrees can be at least 4.0 degrees from the horizontal.  Additionally, Weissenbach et al. teaches each section of conduit 13C is 
For claim 1, Menor teaches an invention relating to hydraulic coupling assemblies used for fluid connectivity through a hose (Para. [0001], lines 1-4) and Menor teaches a coupling assembly which comprises a size, the barb tip width, the barb height, the barb spacing, the groove width and the groove depth dimensions for joining the hose with the coupling assembly of various dimensions (Para. [0012], lines 17-19), which reads on the instant claim limitation of the flow path is connected by hose bark coupling received by valves and optional pumps and sensors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Weissenbach et al. to include a hose barb coupling as taught by Menor, because Menor teaches a shell 18 includes a bell-shaped outer surface 54 and a toothed or barbed inner portion 56. Inner portion 56 includes barbs 58, 60 and 62 that respectively align and are centered within grooves 38, 40 and 42.  An additional barb or seal barb 63 is located nearest an opening 65 of stem and is arranged to provide an additional seal at the site of the nipple 32 of stem 16 (Para. [0025], lines 8-13), and Menor teaches fluid couplings employ multiple rows of barbs axially spaced within the shell to decrease the likelihood of fluid leaking past the multiple seals in serial arrangement (Para. [0006], lines 14-16).  Additionally, Menor 

Claim 2: “wherein said valves and optional pumps and sensors are arranged to give all legs of said disposable flow path a slope of up to 10 degrees from the horizontal plane.”:  Weissenbach et al. disclose a plurality of valves (pg. 14, line 13), optional pumps (one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16), Figs. 4 and 5 illustrate the valves, pumps, and sensors; legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).  Further, Weissenbach et al. discloses each section of the conduit is substantially horizontal (pg. 20, lines 23), and Figs. 1 and 3 illustrates all of the installed disposable flow path networks have a slope visibly up 10 degrees.

Claim 3: “further comprising the pumps and sensors”:  Weissenbach et al. disclose a plurality of valves (pg. 14, line 13), optional pumps (one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 15-16), Figs. 4 and 5 illustrate the valves, pumps, and sensors; legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23).  

Claim 4: “further adapted to receive a filter element fluidically connected to said disposable flow path.”:  Weissenbach et al. the purification treatments are essentially carried out by filtering operations in a circuit leading to a container for collecting the treated liquid (pg. 1, lines 19-20); further, Weissenbach et al. connector 11D is connected to an air filter and the connector 111 is connected to a container (pg. 19, line 17-18).

Claim 5: “wherein said plurality of valves comprises one or more pinch valves.”:  Weissenbach et al. disclose (pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13).

Claim 6: “wherein said one or more pumps comprise a peristaltic pump.”:  Weissenbach et al. disclose one or more pumps, for example of the peristaltic type (pg. 5, line 22).

Claim 7: “further comprising guides on said front face between said valves and optional pumps and sensors for installation of said disposable flow path”: Weissenbach et al. disclose a front face, valves, pumps, and sensors for installation of a disposable flow path and a slope of a few degrees from the horizontal plane (pg. 6, lines 31-32, and pg. 7, line 1, Fig. 6, and pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13, Figs. 3 and 4, pg. 20, lines 23-25).  Additionally, Weissenbach et al. disclose one or more pumps, pg. 5, line 22), sensors (pressure sensors, pg. 14, lines 
“wherein said guides are essentially linear with slopes of at least 4, such as at least 4, degrees from the horizontal plane.”:  Weissenbach et al. disclose each section of the conduit is substantially horizontal, with a slope of a few degrees, which can be at least 4 degrees (pg. 20, lines 23-26).

Claim 8: “wherein said guides comprise visually and/or tactilely distinguishable lines.”:  Weissenbach et al. discloses via Fig. 1, the guides (plurality shaping channels 81 which are recessed) are illustrated as tactilely distinguishable.

Claim 9: “wherein said guides comprise pegs, ledges and/or recesses adapted to receive said disposable flow path.”:  Weissenbach et al. discloses similar pegs or recesses (pad 231, pg. 15, line 21, Fig.1), adapted to receive the disposable flow path.

Claim 10: “further comprising a processor with an optical display, wherein a graphical user interface on said optical display shows an outline of said front face with valves, optional pumps and sensors and the flow path Weissenbach et al. discloses control panel 14 provided with a graphical touch interface 15 enabling the biological liquid treatment process to be verified and controlled (pg. 8, lines 1-2, Fig. 1).

Claim 11: “first unit of claim 1, which is a tangential flow filtration unit.”: Weissenbach et al. discloses the purification is carried out by means of a succession of treatments such as concentration by tangential flow filtration (TFF, pg. 1, line 14, and 16-17).

Claim 12: “first unit of claim 1, which is a chromatography unit.”:  Weissenbach et al. discloses other operations exist such as chromatography (pg. 1, line 17-18).
Claim 13: “first unit of claim 1, which is a bioreactor.”:  Weissenbach et al. discloses that biopharmaceutical liquids are in general obtained by culture in a bioreactor (pg. 1, lines 11-12).

Claim 14: “first unit of claim 1, adapted to be juxtaposed by the first lateral face against a second unit.”:  Weissenbach et al. discloses a first lateral face (pg. 6, line 31, Fig. 1).  Further, Weissenbach et al. discloses depending on the treatments carried out, the biological liquid treatment installation comprises, in addition to the device according to the invention, one or more other devices, for example juxtaposed against the device according to the invention (pg. 5, lines 16-19).

Claim 15: “first unit of claim 14, adapted to be juxtaposed by the second lateral face against a third unit.”:  Weissenbach et al. discloses a second lateral face (pg. 7, line 32).  Further, Weissenbach et al. discloses depending on the treatments carried out, the biological liquid treatment installation comprises, in addition to the device 

Claim 16: “wherein at least one of said second and third units is adapted to receive a tank, such as a flexible bag, fluidically connected to said disposable flow path.”:  Weissenbach et al. discloses depending on the treatments carried out, the biological liquid treatment installation comprises, in addition to the device according to the invention, one or more other devices, for example juxtaposed against the device according to the invention (pg. 5, lines 16-19).  Additionally, Weissenbach et al. discloses these devices are provided with the treatment components of the surroundings mentioned above formed in particular by a source container containing the product to treat and/or by a treated liquid collecting container, these treatment components of the surroundings each being connected to the bag, directly (pg. 5, lines 20-25).

Claim 17: “first unit of claim 1, further comprising a disposable flow path received by said plurality of valves and optional pumps and sensors.”:  Weissenbach et al. discloses a disposable flow path (disposable conduits, pg. 25, line 19); valves (pinch valves 125A-125N so as to allow the passage of liquid, pg. 14, line 13); Weissenbach et al. disclose the device is provided with the treatment components in particular by one or more pumps (pg. 5, line 22); and sensors (pressure sensors, pg. 14, lines 15-16).

Claim 18: “first unit of claim 17, wherein the legs of said flow path are aligned with said guides.”:  Weissenbach et al. disclose via Fig. 1 the legs (a network for conveying liquid between said connectors, said conveying network being formed by a plurality of conduits, pg. 2, lines 21-23) are aligned with the guides (recessed shaping channels 81, pg. 10, line 22).

Claim 19: “first unit of claim 17, wherein said disposable flow path comprises at least one air outlet leg and/or at least one draining leg.”:  Weissenbach et al. disclose a slope between the tangential filter connector and the same junction, for flow by draining of the processed liquid (pg. 3, lines 30-32).


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Regarding the top of pg. 8 of Applicant’s remarks, where Applicant asserts the references of Weissenbach and Menor does not teach or suggest a first unit for treatment of a bioprocess liquid in which a plurality of valves and optional pumps and sensors are vertically offset from each other to give a slope (to all legs of a disposable flow path connected by hose bard couplings received by said valves and optional pumps and sensors).  As mentioned in the previous Office Action mailed on 09/17/2021 and Advisory Action mailed on 11/26/2021, the previously mentioned references does 
Weissenbach, the primary reference clearly states the invention relates to a bag device of a biological treatment installation and the invention concerns a device of a biological liquid treatment installation (pg. 1, lines 5-10).  Weissenbach also teaches a front lateral face which includes a pinch valves (a plurality of valves 125A-125N, pg. 14, 13, and illustrate din Figs. 3 and 4).  Also, legs (a network for conveying liquid between connectors, and the network may be formed of a plurality of conduits, pg. 2, lines 21-23 and flexible conduits, pg. 23, line 24).  The claim limitation of “optionally one or more pumps adapted to receive and act upon one or more legs of said disposable flow path;  optionally one or more sensors adapted to receive and to measure one or more parameters in one or more legs of said disposable flow path; wherein - said plurality of valves and optional pumps and sensors receiving legs of a disposable flow path connected by hose barb couplings are vertically offset from each other to give all legs of the disposable flow path connected by hose barb couplings received by said valves and optional pumps and sensors a slope of at least 4.0 degrees from the horizontal plane.”, again presented in claim 1, is clearly mentioned in claim 1 as optional, and therefore, the term “optional” used in claim 1, makes the one or more pumps adapted to receive and act upon one or more legs of said disposable path optional, as rendered by claim 1 and therefore, not required of the reference(s).  
Also, the “optional pumps and sensors receiving legs of a disposable flow path connected by hose barb couplings are vertically offset from each other to give all legs of the disposable flow path connected by hose barb couplings received said valves and 
Regarding the middle of pg. 8 of Applicant’s remarks, pertaining to Applicant’s argument that “the Advisory Action did not address the substance of Applicant’s arguments and the Advisory Action raised a hypothetical arguments that Applicant did not raise and addresses that hypothetical argument.”  Further, Applicant continues, “for example, the Advisory Action discusses the technical field of the present application, and the purported fields of Weissenbach and Menor, and states "the references of Weissenbach et al. and Menor are in the same field of invention as that of the instant application and therefore are relevant as being applied to the current rejection." However, Applicant did not present any argument regarding the relevance of Weissebach and Menor. Rather, Applicant's arguments were directed to the structural configuration according to Applicant's claims, and that the applied combination does not 
As previously mentioned, Applicant did not agree the secondary reference of Menor was “germane” or relevant to claim 1.  Thus, this was addressed in the Advisory Action dates 11/26/2021.  Further, Applicant’s argument of “the Office Action are not germane to such a structural configuration, and also does not reasonably teach or suggest vertically offset valves to give a slope”, was addressed in the previous Office Action dated 09/17/2021, the Advisory Action dates 11/26/2021, and in this current Office Action (discussed above in the rejection and in this section of the Office Action above).  For brevity, please refer to the discussion of the “vertically offset…” above in this section, where it was discussed in detail for further clarification.  Weissenbach also teaches legs of a disposable flow path and valves and pumps (however, mentioned as optional pumps and sensors in claim 1 to give a slope, also discussed above in the rejection and above in this section.  
Moreover, the secondary reference of Menor was combined with the reference of Weissenbach for the purpose of addressing the limitation of “hose barb couplings”, presented in claim 1.  Hose bard couplings are well known and the art and are incorporated quite frequently with devices such as the claimed invention and other related devices.  They are widely used for fluid couplings, hoses, etc., thus, Menor taught the claim 1 limitation of “hose barb couplings”, not “legs of a disposable flow path and valves and optional pumps and sensors to give a slope (which was taught by 
Regarding the bottom of pg. 8 and the top of pg. 9 and middle of pg. 9, again pertaining to Applicant’s request for a “substantive discussion of Applicant’s traversal”, please refer to the detailed discussion above in this section of why the reference of Weissenbach provides a vertically offset slope.  For the middle of pg. 9 of Applicant’s remarks, again pertaining to Applicant’s remarks of the mailed Advisory Action on 11/26/2021.  Applicant again asserts “conduit 13C is sloped but without the connector 11C on the left being vertically offset from connector 11M on the right and Applicant asserts, the slope arises from the conduit 13C sloping down toward the intersection conduit 13H, not from a vertical offset between any valves receiving any portion of conduit 13C.”  This argument has been addressed above in this section.  Further, it appears the Applicant is mischaracterizing Fig. 7 of Weissenbach in assuming the connector 11C (on the left of conduit 13C) and connector 11M (on the right of conduit 13C) are independent of conduit 13C, which does not appear to be the case in Fig. 7 of Weissenbach.  Further, connectors 11C and 11M are in the same plane as conduit 13C and therefore would be sloped as well as conduit 13C.  
Regarding the top of pg. 10 of Applicant’s remarks, pertaining to Applicant’s “request that the Office address Applicant’s traversal that Figs. 4 and 5 of Weissenbach illustrate “cross-section views of the device, respectively with an open valves and a closed valve, and do not provide any illustration of two or more valves…”  Ads discussed above in this section as well as above in the rejection, Weissenbach teaches 
Further, regarding the top of pg. 10, pertaining to the Advisory Action dated 11/26/2021.  Applicant continues to assert the Office Action did not establish a structural configuration, again, this has been addressed and established in detail above in this section, as a slope to the legs was addressed via Weissenbach.  Regarding the middle of pg. 10 of Applicant’s remarks, where Applicant again asserts the valves of Weissenbach are not vertically offset and far from being “a plurality of valves and optional pumps and sensors receiving legs of a disposable flow path connected by hose barb couplings vertically offset from each other.”  For brevity, the Examiner directs Applicant to the above discussion for reiteration of this limitation previously addressed and met by Weissenbach and Menor.  As discussed above, Menor was combined with Weissenbach to address the “hose barb couplings” in claim 1 (which are very common in the art).  
Regarding to the bottom of pg. 10 of Applicant’s remarks, Applicant asserts “Weissenbach’s description that the conduit is sloped by a few degrees is not an express, inherent, or implicit disclosure, or a teaching or suggestion, that the vertical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        /MICHAEL L HOBBS/Primary Examiner, Art Unit 1799